378 Mich. 611 (1967)
147 N.W.2d 98
PEOPLE
v.
COPELAND.
Calendar No. 4, Docket No. 51,213.
Supreme Court of Michigan.
Decided January 4, 1967.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Samuel H. Olsen, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and James E. Lacey, Assistant Prosecuting Attorney, for the people.
Goodman, Crockett, Eden, Robb & Philo (Rolland R. O'Hare and Sheldon M. Meizlish, of counsel), for defendant.
*612 Amicus Curiae:
Civil Liberties Committee of the State Bar of Michigan, by Irving Tukel.
KELLY, J.
Defendant was convicted of assault and battery by recorder's court Judge Hon. Frank G. Schemanske and sentenced to 90 days in the Detroit House of Correction. He was not represented by counsel.
At the conclusion of the 90-day sentence defendant was returned to prison. The chairman of the Michigan department of corrections parole board explains his return as follows:
"He served his term at the Detroit house of correction, was returned to prison and found to be automatically guilty of violating his parole by reason of his conviction."
This is a companion case to People v. Mallory, 378 Mich. 538, and the reasons set forth in my concurring opinion for reversal in that case apply to the present case.
Reversed and remanded to recorder's court for appointment, upon finding of indigency, of appellate counsel for defendant and furnishing of all portions of the transcript and record essential in preparation of postconviction motions and appeal.
T.M. KAVANAGH, C.J., concurred with KELLY, J.
DETHMERS, J., concurred in result for reasons stated in his opinion in People v. Mallory, 378 Mich. 538, 548.
ADAMS, J. (concurring in result).
I concur in reversal and remand in accordance with the last paragraph of Justice KELLY'S opinion.
*613 SOURIS, J. (concurring).
I concur. See my separate opinion in People v. Mallory (1967), 378 Mich. 538, 560, decided also this date.
T.M. KAVANAGH, C.J., concurred with SOURIS, J.
BLACK, J. (dissenting).
I would affirm. See separate opinion of People v. Mallory, 378 Mich. 538, 582.
O'HARA, J. (dissenting.)
I would affirm. See separate opinion of People v. Mallory, 378 Mich. 538, 607.
BRENNAN, J., took no part in the decision of this case.